OWEN, WILLIAM C., Jr. (Retired), Associate Judge.
This is an appeal from a final administrative order entered by the Public Employees Relations Commission (“PERC”) finding that appellant had wrongfully terminated certain employees, and ordering their reinstatement with back pay together with an award of attorneys’ fees. We affirm. The agency order is based upon findings which are supported by competent, substantial evidence in the record. Pasco County School Board v. Florida Public Employees Relations Commission, 353 So.2d 108 (Fla. 1st DCA 1977); § 447.504(2), Fla.Stat. (1979). The award of attorneys’ fees under Section 447.503(6)(c), Florida Statutes (1979), has not been shown by appellant to have been an abuse of discretion by PERC. International Brotherhood of Painters v. Anderson, 401 So.2d 824 (Fla. 5th DCA 1981).
AFFIRMED.
HERSEY and GLICKSTEIN, JJ., concur.